Document processing fee Colorado Secretary of State If document is filed on paper $ 125.00 Date and Time: 10/21/2009 01:00 PM If document is filed electronically $25.00 ID Number: 20011005792 Fees & forms/cover sheets are subject to change. Document number: 20091554043 To file electronically, access instructions Amount Paid:$25.00 for this form/cover sheet and other information or print copies of filed documents, visit www.sos.state.co.us and select Business Center. Paper documents must be typewritten or machine printed. ABOVE SPACE FOR OFFICE USE ONLY Articles of Amendment filed pursuant to §7-90-301, et seq. and§7-110-106 of the Colorado Revised Statutes (C.R.S.) ID number: 20011005792 1. Entity name: DELTA OIL & GAS, INC. (if changing the name of the corporation, indicate name BEFORE the name change) 2. New Entity name: (if applicable) 3.Use of Restricted Words (if any of these terms are contained in an entity name, true ¨“bank” or “trust” or any derivative thereof name of an entity, trade name or trademark ¨ “credit union”¨“savings and loan” stated in this document, mark the applicable ¨“insurance”, “casualty”, “mutual”, ore “surety” box): 4.Other amendments, if any, are attached. 5.If the amendment provides for an exchange, reclassification or cancellation of issued shares, the attachment states the provisions for implementing the admendment. OR If the corporation’s period of duration as amended is perpetual, mark this box:x 7. (Optional)Delayed effective date: 10/26/200908:00 AM (mm/dd/yyyy) Notice: Causing this document to be delivered to the secretary of state for filing shall constitute the affirmation or acknowledgment of each individual causing such delivery, under penalties of perjury, that the document is the individual’s act and deed, or that the individual in good faith believes the document is the act and deed of the person on whose behalf the individual is causing the document to be delivered for filing, taken in conformity with the requirements of part 3 of article 90 of title 7, C.R.S., the constituent documents, and the organic statutes, and that the individual in good faith believes the facts stated in the document are true and the document complies with the requirements of that Part, the constituent documents, and the organic statutes. This perjury notice applies to each individual who causes this document to be delivered to the secretary of state, whether or not such individual is named in the document as one who has caused it to be delivered. 8.Name(s) and address(es) of the individual(s) causing the document to be delivered for filing: Paton-Gay Christopher (Last)(First) Suite (Street name and number or Post Office information) 700 West Pender Street Vancouver
